Citation Nr: 0604399	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from September 1962 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which continued the 20 percent evaluation for 
degenerative arthritis of the cervical and lumbar spine.  The 
veteran appealed this decision.  In January 1997, the RO 
increased the disability evaluation by discontinuing the 
evaluation for degenerative arthritis and evaluating the 
disability separately as degenerative joint disease of the 
cervical spine and degenerative joint disease of the lumbar 
spine.  A separate 20 percent evaluation was assigned for 
each, effective the date of the veteran's claim for increased 
rating.  The veteran continues to disagree with the level of 
disability assigned.  

This case was previously before the Board in June 2003 when 
it was remanded to the RO for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's degenerative joint disease of the cervical 
spine is manifested by X-ray evidence of degenerative joint 
disease, limitation of motion that is no more than moderate, 
no neurological component, and no ankylosis of the entire 
cervical spine or forward flexion limited to 15 degrees or 
less.

3.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by X-ray evidence of degenerative joint 
disease, limitation of motion that is no more than moderate, 
no neurological component, and no ankylosis of the entire 
thoracolumbar spine, or forward flexion limited to 30 degrees 
or less.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the cervical spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292 (effective prior to September 26, 2003), 
Diagnostic Codes 5003, 5242 (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5295 (effective prior to September 26, 2003), 
Diagnostic Codes 5003, 5242 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was originally service connected for degenerative 
arthritis of the cervical and lumbar spine based on X-ray 
evidence of degenerative changes in both areas shown during 
service.  This was evaluated as a single disability and a 20 
percent evaluation was assigned based on limitation of 
motion.  

In February 1996, the veteran filed a claim for increased 
ratings.  Records submitted in support of his claim showed 
treatment primarily for a recent work injury to the head and 
neck resulting from an oil can falling on his head.  A 
hospital summary shows that he was diagnosed with bilateral 
cervical radiculopathies related to a work injury.

On VA examination in July 1996, the veteran complained of 
pain in the back and neck.  He identified the cervical spine 
as the main problem.  The examiner noted the work injury, and 
indicated that there was no radiation of pain from the 
cervical spine or the lumbar spine at the present time.  On 
examination, the veteran's stance was normal.  There was a 
slight amount of dorsal flexion of the spine but it was 
essentially normal.  There was no fixed deformity and the 
musculature was normal.  The range of motion of the cervical 
spine was flexion to 45 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees left and 15 degrees right.  Flexion of the lumbar 
spine was to 30 degrees, extension to 15 degrees, flexion to 
30 degrees bilaterally and left rotation to 30 degrees and 
right rotation to 45 degrees.  There was objective evidence 
of pain on motion at the extremes.  The diagnosis was 
degenerative joint disease at C3-4, C4-5, C6-7, L3-4, L4-5 
and L5-S1.  

On examination in October 1997, the veteran complained of 
neck and low back pain daily.  Objectively he had cervical 
spine tenderness with range of motion.  Lumbosacral spine 
right and left lateral flexion was painful.  Left lateral 
flexion was more painful than right lateral flexion.  His 
gait was stooped and he walked with a standard cane for 
outdoors.  There was no swelling, but stooped posture was 
noted as a deformity.  Cervical spine flexion was to 60 
degrees, extension to 60 degrees, rotation to 30 degrees, 
lateral flexion right to 70 degrees and left to 60 degrees.  
Flexion of the lumbar spine was to 70 degrees, extension to 
15 degrees, lateral flexion to the right was to 15 degrees, 
left to 10 degrees.  In discussing the veteran's limitations, 
the examiner noted that the veteran's cervical spine pain was 
moderately severe compared to the lumbosacral spine.  The 
diagnoses were osteoarthritis of the lumbar spine and 
degenerative joint disease of the cervical spine.

Records of a disability determination of the Social Security 
Administration (SSA) were obtained showing that the veteran 
was unable to work due to his lower back injury, status post 
lumbar discectomy, knee and hand arthritis, degenerative 
joint disease and cervical spine degenerative disc disease.  

On VA examination in February 2003, the veteran reported that 
his neck pain was now worse, almost always an 8 on a scale of 
1-10.  On flare up of pain, it was an 8.  At night, he 
frequently took Tylenol to help him go to sleep.  The pain 
was in his posterior neck went down both sides of his neck 
towards his shoulders, but did not radiate down his arms or 
elsewhere.  He fatigued readily.  The pain in his back was 
usually a 6 and could go up to a 7 with a flare up.  It was 
aggravated on use, standing or sitting too long and he 
fatigued readily.  He had a cervical collar but rarely used 
it.  He used a cane to walk.  Cervical flexion was to 40 
degrees (normal indicated at 45 degrees), extension to 45 
degrees (normal to 55 degrees), rotation to 50 degrees right 
and 30 degrees left (normal to 70 degrees).  The veteran 
appeared to be experiencing an acute exacerbation of pain 
when rotating to the left.  On other motions he stated that 
he was having pain although it was not as bad as when he 
rotated to the left.  There was no evidence of muscle spasm 
or atrophy.  Flexion of the lumbar spine was to 90 degrees 
(normal to 70/90 degrees), he had no extension (normal to 30 
degrees), but was able to rotate both to the right and left 
to 40 degrees (normal to 35 degrees).  The assessment was 
cervical and lumbosacral degenerative changes with pain.  The 
pain appeared to be consistent with the noted degenerative 
changes of the neck and back.  The degenerative changes were 
significantly impacting the veteran's lifestyle.  It was 
anticipated that they would worsen with time.  The examiner 
estimated that during a flare up, he might be 10-20 percent 
worse.

VA outpatient records were reviewed and show treatment for 
complaints of back and neck pain with tenderness on 
manipulation.  He reported some relief with Tylenol.

On VA examination in June 2005, the veteran indicated that 
his pain was not constant, but some days it was asymptomatic.  
Duration of cervical spine pain was approximately one day, 
and lumbar spine pain was approximately 3-4 days.  Pain in 
the lumbar area was brought on by any wrong or sudden 
movement of the spine or bending long or repeatedly.  Pain in 
the cervical area was brought on by driving too long.  The 
intensity of the pain, both lumbar and cervical was described 
as 8 out of 10.  On flare ups, there was no additional 
limitation of motion or functional impairment of the cervical 
spine, but for the lumbar spine some decrease of range of 
motion and spine function.  As for functional limitation, his 
cervical spine limited his driving, and his lumbar spine 
limited his lifting.  

With regard to cervical ranges of motion, forward flexion and 
extension were noted as normal, lateral flexion was to 30 
degrees bilaterally (45 degrees noted as normal), lateral 
rotation was to 60 degrees (80 degrees noted as normal).  
Pain was described at the end of lateral rotation, causing no 
additional limitation, no spasm, tenderness or weakness.  

With regard to the lumbar spine, range of motion testing was 
noted as all normal with pain noted at the end of flexion 
without additional limitation noted due to pain, fatigue, 
weakness or lack of endurance.  There was no spasm.  
Following X-ray examination of both the cervical and lumbar 
areas, the diagnoses were degenerative disc disease and 
degenerative joint disease of both the cervical and lumbar 
spines.

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for increased ratings for his degenerative joint disease of 
the cervical spine and degenerative joint disease of the 
lumbar spine in the July 1996 rating decision, the October 
1996 statement of the case (SOC), and supplemental statements 
of the case (SSOC) issued in January 1997, April 2002, 
February 2004 and August 2005, as well as letters sent to the 
veteran to include an August 2003 VCAA compliance letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2003 
letter as well as the April 2002 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
August 2003 letter to the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claims on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in August 2005, and prior to transfer and 
certification of the appellant's case to the Board, and as 
described above the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained, including both private records of the veteran's 
treatment, and records of his treatment by VA.  Records have 
been obtained from the Social Security Administration, 
including a disability determination and the records relied 
on in making that determination.  VA has provided 
examinations of the veteran and/or sought medical opinions in 
July 1996, October 1997, February 2003 and June 2005.  He has 
been provided the opportunity to present evidence and 
testimony in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge but has declined.  The veteran 
has not identified, and the record does not show that there 
are any unobtained records which could substantiate the 
veteran's claims for increased ratings.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Because the criteria for evaluating spine disorders underwent 
several revisions during the course of this appeal, the Board 
must first address which version is to be applied.  Changes 
in the regulations may be applied from the effective date of 
the new criteria, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  In the absence of limitation of motion, 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned.  These are not to be combined with 
ratings based on limitation of motion.  In this case, the 
veteran's disability was originally rated simply as 
degenerative arthritis of the cervical and lumbar spine and a 
20 percent evaluation was assigned for involvement of 2 or 
more major joints with occasional incapacitating 
exacerbations.  This was the highest evaluation possible 
absent compensable limitation of motion under Diagnostic Code 
5003.

In July 1997, the RO discontinued the evaluation for 
degenerative arthritis of the cervical and lumbar spine, and 
evaluated the veteran's disability separately as degenerative 
joint disease of the cervical spine and degenerative joint 
disease of the lumbar spine.  Separate evaluations were given 
for moderate limitation motion under the diagnostic codes 
then in effect for limitation of motion of the lumbar and 
cervical spines which evaluated limitation of motion as 
either "slight", "moderate" or "severe."  The veteran's 
limitation of motion was considered "moderate", which 
warranted a 20 percent evaluation under Diagnostic Code 5292 
for the cervical spine, and a separate 20 percent evaluation 
under Diagnostic Code 5294 for the lumbar spine.  A higher 
evaluation under either code would require limitation of 
motion that was "severe" which the medical evidence does 
not show.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294 
(2002).  The Board agrees with this assessment of the 
veteran's disability.  In making this determination, the 
Board relies on the opinion of the examiner in the October 
1997 VA examination which classified the veteran's cervical 
spine disability as "moderately severe" in comparison to 
his lumbar spine disability, and the results of range of 
motion testing in the July 1996 examination as well as the 
February 2003 examination which placed the majority of the 
veteran's ranges at or near the full range of motion.  This 
more nearly approximates the term "moderate" rather than 
"severe" for both the cervical and lumbar spine limitations 
of motion.  Other diagnostic codes have been considered but 
the evidence does not show the presence of residuals of 
fractured vertebra, ankylosis of the spine, lumbosacral 
strain or intervertebral disc syndrome which would allow for 
a higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5295.  Particularly with regard to intervertebral disc 
syndrome, the Board notes while evidence shows significant 
disc involvement, particularly in the cervical region, the 
veteran is not service connected for any disk disease, nor 
does the evidence show any neurological component attributed 
to his service connected disability.  In fact, the evidence 
shows that his neurological symptoms are related to a 
postservice work injury.  For example, a discharge summary in 
June 1992 notes a diagnosis of bilateral cervical 
radiculopathies "related to work injury."

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine  	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....		 		40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine................................	 			30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.............. 			20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height..................				 
	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2005)).

Applying the above criteria, a higher, or 30 percent rating 
for the veteran's cervical spine degenerative joint disease 
would require ankylosis of the entire cervical spine, which 
is not shown, or forward flexion of the cervical spine 15 
degrees or less, neither or which are shown.  In this regard 
the Board notes that the veteran's forward cervical flexion 
has been noted as 45 degrees on VA examination in July 1996, 
60 degrees in October 1997, 40 degrees in February 2003 and 
"normal" by the examiner in the June 2005 VA examination.

A higher, or 40 percent rating for the veteran's degenerative 
joint disease of the lumbar spine would require forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, neither of which are shown.  In this regard, the Board 
notes that the veteran's forward lumbar flexion has been 
noted as 70 degrees in October 1997, 90 degrees in February 
2003, and "normal" on VA examination in June 2005.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
the diagnostic codes under which the veteran's back 
disability is evaluated already contemplate pain and he is 
adequately compensated for any functional impairment to his 
lumbar and cervical spine at his current 20 percent 
evaluations.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected degenerative joint disease of the lumbar 
and cervical spines, alone, has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
his disorder has necessitated frequent periods of 
hospitalization.  Although SSA has determined that the 
veteran is unemployable, in part due to his service connected 
disabilities, this determination was also based on other non-
service connected factors including the veteran's work 
related injury and subsequent discectomy, as well as his 
educational level, work experience, and age.  VA is bound by 
its own regulations, apart from SSA.  In this regard, the 
Board notes that loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  While in no way diminishing the 
obvious impact that the veteran's service-connected 
degenerative joint disease to the lumbar and cervical spine 
has on the veteran's life style in general, the Board finds 
nothing in the record which may be termed exceptional or 
unusual so as to warrant an extraschedular rating.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


ORDER

An increased evaluation for degenerative joint disease of the 
cervical spine is denied.

An increased evaluation for degenerative joint disease of the 
lumbar spine is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


